Citation Nr: 1811919	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to service-connected obstructive sleep apnea (OSA).

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected OSA.


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1978 to December 1994, with a period of approximately six months in the reserves in 1981 prior to reenlisting.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

In a March 2017 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD).  The Veteran responded in a timely May 2017 Notice of Disagreement (NOD) form regarding the initial rating assigned, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2017).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal as a Deferred Rating was issued on January 22, 2018.  Thus, a remand of the Veteran's claim for an increased initial rating is not necessary at this time.



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his diabetes is the result of his service-connected OSA.

2.  Resolving all doubt in favor of the Veteran, his CAD is the result his service-connected OSA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for CAD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

The Veteran filed his service connection claims in June 2012.  He asserts that his diabetes and CAD are secondary to his service-connected OSA, or directly onset during his military service.

In March 2012, the Veteran's physician Dr. Robert LaPenna reported that he had treated the Veteran since 2001.  Dr. LaPenna reported that the Veteran was diagnosed with CAD.  Dr. LaPenna reported that he reviewed the Veteran's service treatment records.  Dr. LaPenna opined that the Veteran's CAD more likely than not began during his active service.

In April 2012, the Veteran's physician Dr. Jeffrey Russell reported that he had treated the Veteran since 2010.  Dr. Russell reported that the Veteran was diagnosed with diabetes and OSA.  Dr. Russell reported that he reviewed the Veteran's service treatment records.  Dr. Russell reported that the medical literature shows there is a direct correlation between OSA and DM.  Dr. Russell opined that the Veteran's diabetes was more likely than not related to his OSA.

In June 2013, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's CAD was at least as likely as not due to his OSA.

The Veteran has also submitted multiple medical articles documenting the relationship between diabetes and CAD with his OSA.

The opinions of Drs. LaPenna and Russell and the VA examiner are given great probative weight as they reviewed objective medical evidence and opined that the Veteran's diabetes and CAD were at least as likely as not due to his service-connected OSA.

Having weighed the evidence of record, the Board finds that the evidence for and against the Veteran's claims are in relative equipoise.  Accordingly, the Veteran's claims for service connection for diabetes and CAD are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 
ORDER

Service connection for diabetes is granted.

Service connection for CAD is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


